UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

JOHNNY WILLIAM BOYDE,

                                       Plaintiff,
       vs.                                                            5:19-CV-00150
                                                                      (MAD/ATB)
COUNTY OF ONONDAGA; and
CITY OF SYRACUSE,
                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

JOHNNY WILLIAM BOYDE
Onondaga County Justice Center
555 South State Street
Syracuse, New York 13202
E-mail: johnnyboyde2019@gmail.com
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                          MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Plaintiff Johnny William Boyde brought this action pursuant to 42 U.S.C. § 1983,

alleging that his civil rights were violated by Defendants County of Onondaga and City of

Syracuse. See generally Dkt. No. 1. Liberally construed, Plaintiff alleges Fourth Amendment

false arrest claims under § 1983 and state law claims for false arrest, libel, and slander in

connection with his initial arrest in 2010, a bench warrant issued in July 2015, and his subsequent

rearrests in February 2016, July 2016, and January 2017. See id. at 8, 11-13, 22-24, 30-31, 33-34.

Plaintiff seeks $5,000,000 from each Defendant for the alleged violations. See id. at 35.

       Currently before the Court is Magistrate Judge Andrew T. Baxter's Order and Report-

Recommendation, and Plaintiff's objections thereto. See Dkt. Nos. 5, 10. Magistrate Judge
Baxter granted Plaintiff's in forma pauperis ("IFP") application for purposes of filing only and

correctly recommended that Plaintiff's action be dismissed with prejudice, in its entirety, on the

grounds of res judicata. See Dkt. No. 5 at 8.

                                       II. BACKGROUND

       The facts and circumstances set forth in Plaintiff's current complaint are almost identical

to those of Boyde v. City of Syracuse, No. 5:16-CV-0555, 2016 WL 7156557, *1-2 (N.D.N.Y.

Dec. 7, 2016) ("2016 Action"), as summarized below.

A.     Factual Background

       In February 2011, Plaintiff entered a plea of guilty to charges of sexual abuse in the first

degree, sexual abuse in the second degree, and endangering the welfare of a child. See Boyde v.

New York, No. 16-CV-00555, 2016 WL 3573133, *2 (N.D.N.Y. May 19, 2016). Such charges

were in connection with a July 21, 2010 incident during which Plaintiff subjected a minor to

sexual contact when she was incapable of consent by reason of being physically helpless. See id.

Plaintiff was sentenced to, inter alia, seven years of incarceration and ten years of supervised

release. See id.; Dkt. No. 1-1 at 7.

       On November 14, 2014, the Appellate Division, Fourth Department vacated Plaintiff's

guilty plea, determining that it was coerced when an Onondaga County Court judge made a

statement that Plaintiff would receive the maximum sentence if he was found guilty at trial. See

People v. Boyde, 122 A.D.3d 1302, 1303 (4th Dep't 2014). Upon remittur, Plaintiff entered a

guilty plea to the charge of sexual abuse in the first degree on April 29, 2015. See Boyde, 2016

WL 3573133, at *2.

       On July 8, 2015, the Onondaga County Court issued a bench warrant when Plaintiff failed

to appear for sentencing in connection with the April 29, 2015 guilty plea. See id. at *3. There

                                                  2
was a return on the warrant on July 20, 2015, and on the following day, Plaintiff was sentenced to

time served and rated as a Level 3 Sex Offender. See id.

       According to the complaint, Plaintiff was rearrested on February 26, 2016 for failure to

register as a sex offender. See Dkt. No. 1 at 32. A preliminary hearing was held on March 3,

2016, resulting in Plaintiff's release pending the submission of documentation certifying

Plaintiff's status as a sex offender. See Dkt. No. 1-1 at 12-21. On July 8, 2016, Plaintiff was

rearrested for failure to register. See Dkt. No. 1 at 33. Plaintiff further alleges that his attorney,

Mr. Marris, challenged Plaintiff's sex offender status with the court on December 16, 2016. See

id. at 34. However, Plaintiff entered a plea of guilty to the charge of failure to register as a sex

offender on February 21, 2017. See People v. Boyde, 169 A.D.3d 1445, 1445 (4th Dep't 2019).

       Plaintiff appealed his April 29, 2015 conviction for sexual abuse in the first degree and his

February 21, 2017 conviction for failure to register as a sex offender. See People v. Boyde, 169

A.D.3d 1443, 1443 (4th Dep't 2019); People v. Boyde, 169 A.D.3d 1445, 1445 (4th Dep't 2019).

On February 1, 2019, the Appellate Division, Fourth Department reserved decision and remitted

for clarification on sentencing as to Plaintiff's appeal of his sexual abuse in the first degree

conviction, and dismissed Plaintiff's appeal of his failure to register conviction. See People v.

Boyde, 169 A.D.3d 1443, 1443-45 (4th Dep't 2019).

B.     The 2016 Action

       On May 12, 2016, Plaintiff filed the 2016 Action, alleging the following claims through a

form civil rights complaint, specifically:

               [f]alse arrest as a Sex Offender, malicious prosecution, illegal and
               wrongful imprisonment, illegal reimprisonment, libel and slander,
               false arrest again, malicious prosecution again, wrongful
               imprisonment, Court of Claims Act 8-b violation of the Constitution
               of the United States, the Constitution of the State of New York[,]
               the laws of the State of New York and the United States[,] and
                                                   3
               regulations of the United States of America, New York State[,] the
               County of Onondaga[,] and the City of Syracuse.

Boyde, No. 5:16-CV-00555, Dkt. No. 1. The court construed the foregoing allegations as § 1983

claims for false arrest under the Fourth Amendment and state law claims for false arrest, libel, and

slander. See Boyde, 2016 WL 3573133, at *3-5. In a May 19, 2016 Order and Report-

Recommendation, Magistrate Judge Thérèse Wiley Dancks recommended that Plaintiff's claims

against New York State be dismissed with prejudice on Eleventh Amendment grounds and that

Plaintiff's claims against Defendants County of Onondaga and City of Syracuse be dismissed

without prejudice for failure to state a claim alleging municipal liability, with leave to amend.

See id. Magistrate Judge Dancks further recommended that the court decline to exercise

supplemental jurisdiction over Plaintiff's state law claims. See id. at *5. Senior District Court

Judge Lawrence E. Kahn approved and adopted the Order and Report-Recommendation in its

entirety. See Boyde, 2016 WL 3580768, at *1.

       In a second Order and Report-Recommendation dated October 7, 2016, Magistrate Judge

Dancks recommended dismissing Plaintiff's amended complaint with prejudice for failure to state

a claim. See Boyde, 2016 WL 7157208, at *3. On December 7, 2016, Senior Judge Kahn

approved and adopted the Order and Report-Recommendation in its entirety. See Boyde, 2016

WL 7156557, at *2. The Second Circuit dismissed Plaintiff's appeal of Senior Judge Kahn's

decision "because it lack[ed] an arguable basis in law or fact." Boyde v. Cty. of Onondaga, No.

16-CV-4182, 2017 WL 6514630, *1 (2d Cir. Apr. 26, 2017).

C.     The Current Complaint

       Five days after the February 1, 2019 dismissal of his criminal appeals, Plaintiff filed the

current complaint with the Court, alleging violations of his Fourth, Sixth, Ninth, and Fourteenth

Amendment rights as well as claims of:
                                                  4
               [l]ibel and slander, false arrest again, malicious prosecution again,
               wrongful imprisonment again, Court of Claims Act 8-b violation of
               the Constitution of the United States, The Constitution of the State
               of New York[,] the Laws of the State of New York and the United
               States[,] and the Regulations of the United States of America, New
               York State and the County of Onondaga and the City of Syracuse
               New York.

Dkt. No. 1 at 6. In the complaint, Plaintiff first summarizes the facts, arguments, and procedural

background of the 2016 Action. See Dkt. No. 1 at 5-13.

       Plaintiff then attaches sections titled "Basis in Law and Fact(s)" and "Actual Details,"

which provide additional information about the events giving rise to his initial arrest in 2010, the

bench warrant issued in July 2015, and his subsequent rearrests in February 2016, July 2016, and

January 2017. See id. at 8, 11-13, 22-24, 30-31, 33-34. Included in these sections are transcripts

of alleged conversations with his attorney, the former Chief of Police Frank Fowler, Police

Officers Russin and Fitzpatrick, and other unknown individuals. See id. at 13-34. Regarding the

issuing of the bench warrant in July 2015, Plaintiff contends that "the County of Onondaga [and

the] City of Syracuse, New York join[tly,] [a]s part as a common plan[,] told the Media that the

plaintiff was a Sex Offender and the Number 1 Fugitive in the Area of the week." Id. at 30.

Plaintiff additionally challenges his several arrests for failure to register as a sex offender and his

status as a sex offender in its totality, arguing that such arrests were invalid due to the Appellate

Division's reversal of his convictions in 2014. See id. at 34.

                                         III. DISCUSSION

A.     Standard of Review

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However

                                                   5
when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendation made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

        When a plaintiff seeks to proceed IFP, "the court shall dismiss the case at any time if the

court determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief." 28 U.S.C. § 1915(e)(2)(B). In making this determination, "the court has the

duty to show liberality towards pro se litigants," however, "there is a responsibility on the court to

determine that a claim has some arguable basis in law before permitting a plaintiff to proceed

with an action [IFP]." Moreman v. Douglas, 848 F. Supp. 332, 333-34 (N.D.N.Y. 1994) (internal

citations omitted). "[I]n a pro se case, the court must view the submissions by a more lenient

standard than that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F.

Supp. 2d 289, 295 (N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)) (other

citations omitted).

B.      Plaintiff's Objections

        Plaintiff does not raise any specific objections to the content of Magistrate Judge Baxter's

Order and Report-Recommendation, but rather advances arguments about bias of judges, the

length of the report, and the corruptness of the court system. See Dkt. No. 10 at 8-13. Such

objections are general and conclusory. See id. Accordingly, the Court reviews Magistrate Judge

Baxter's findings for clear error. See O'Diah, 2011 WL 933846, at *1.

                                                     6
C.     Res Judicata

       The doctrine of res judicata, or claim preclusion, "preclude[s] later litigation if the earlier

decision was (1) a final judgment on the merits, (2) by a court of competent jurisdiction, (3) in a

case involving the same parties or their privies, and (4) involving the same cause of action." In re

Teltronics Servs., Inc., 762 F.2d 185, 190 (2d Cir. 1985) (quoting Comm'r v. Sunnen, 333 U.S.

591, 597 (1948)) (other citation omitted). Additionally, once a final judgment has been entered

by a court of competent jurisdiction, "the parties to the suit and their privies are thereafter bound

not only as to every matter which was offered and received to sustain or defeat the claim or

demand, but as to any other admissible matter which might have been offered for that purpose."

Id. (internal quotation marks omitted). "Such a judgment precludes the subsequent litigation both

of issues actually decided in determining the claim asserted in the first action[] and of issues that

could have been raised in the adjudication of that claim." Colonial Acquisition P'ship v. Colonial

at Lynnfield, Inc., 697 F. Supp. 714, 717-18 (S.D.N.Y. 1988) (quoting Nat'l Labor Relations Bd.

v. United Techs. Corp., 706 F.2d 1254, 1259 (2d Cir. 1983)). While res judicata is ordinarily an

affirmative defense, see Fed. R. Civ. P. 8(c), it may be raised sua sponte. See Doe v. Pfrommer,

148 F.3d 73, 80 (2d Cir. 1998).

       In the present matter, Plaintiff's action is barred by res judicata. Plaintiff received a final

judgment on the merits when Senior Judge Kahn dismissed the 2016 Action for failure to state a

claim and the Second Circuit subsequently dismissed Plaintiff's appeal. See Boyde, 2017 WL

6514630, at *1; Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009) (holding that

"dismissal for failure to state a claim is a final judgment on the merits and thus has res judicata

effects"); Boyde, 2016 WL 7156557, at *2. The Northern District of New York and the Second

Circuit are courts of competent jurisdiction given that the 2016 Action was brought pursuant to §

                                                  7
1983. See Storey v. Cello Holdings, 347 F.3d 370, 380 (2d Cir. 2003) (holding that "as a term of

art, we give [courts of competent jurisdiction] its plain meaning, namely a court that has

jurisdiction to hear the claim brought before it"). The instant case involves the same parties and

alleges virtually identical claims as the 2016 Action. See Dkt. No. 1 at 6; Boyde, No. 16-CV-

00555, Dkt. No. 1. Magistrate Judge Baxter correctly noted,

               Plaintiff has misinterpreted the Second Circuit's order. A dismissal
               with prejudice because an appeal lacks an arguable basis in law or
               in fact does not indicate that the plaintiff may go back to the district
               court and submit what is essentially an amended version of [the
               2016 Action], with "a basis in law or in fact."

Dkt. No. 5 at 7. Accordingly, Plaintiff's false arrest claims predating his September 7, 2016

Amended Complaint must be dismissed on the grounds of res judicata. See Teltronics Servs.,

Inc., 762 F.2d at 190; Colonial Acquisition P'ship, 697 F. Supp. at 717-18.

D.     Plaintiff's January 2017 Arrest

               When a [plaintiff] seeks damages in a § 1983 suit, the district court
               must consider whether a judgment in favor of the plaintiff would
               necessarily imply the invalidity of his conviction or sentence; if it
               would, the complaint must be dismissed unless the plaintiff can
               demonstrate that the conviction or sentence has already been
               invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). To the extent Plaintiff seeks to allege false arrest

claims in connection with events arising after Senior Judge Kahn's December 2016 decision,

specifically his January 2017 arrest for failure to register, he will be unsuccessful. Plaintiff

cannot bring false arrest claims, because a judgment in favor of Plaintiff would call into question

the validity of his February 21, 2017 failure to register conviction and the Appellate Division's




                                                   8
dismissal of its appeal of such conviction. See People v. Boyde, 169 A.D.3d 1445, 1445 (4th

Dep't 2019). Accordingly, Plaintiff's § 1983 false arrest claims must be dismissed.1

E.        Plaintiff's State Law Claims

          Since Plaintiff's § 1983 false arrest claims must be dismissed, the Court declines to

exercise supplemental jurisdiction over Plaintiff's state law claims. See 28 U.S.C. § 1367(c)(3);

Kolari v. New York Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (holding that the

district court has discretion to decline to exercise supplemental jurisdiction over state law claims

because all claims over which the federal court has original jurisdiction have been dismissed).

                                         IV. CONCLUSION

          After carefully considering Magistrate Judge Baxter's Order and Report-Recommendation,

the entire record in this matter, the parties' submissions and the applicable law, and for the

reasons stated herein, the Court hereby

          ORDERS that Magistrate Judge Baxter's February 26, 2019 Order and Report-

Recommendation (Dkt. No. 5) is APPROVED and ADOPTED in its entirety; and the Court

further

          ORDERS that Plaintiff's Complaint (Dkt. No. 1) is DISMISSED with prejudice; and the

Court further




          Plaintiff's claims are also subject to dismissal for failure to state a claim upon which
          1

relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B). "Although municipalities are
considered 'persons' for purposes of Section 1983, a local government such as [a] County…may
not be held liable under Section 1983 unless the challenged action was performed pursuant to a
municipal policy or custom." Powers v. Gipson, No. 04-CV-6338, 2004 WL 2123490, *2
(W.D.N.Y. Sept. 14, 2004) (citing Monell v. Dep't of Soc. Serv., 436 U.S. 658, 694 (1978)). As
Magistrate Judge Baxter correctly noted, "plaintiff has still failed to properly allege any custom or
policy of either the City or the County that would state a claim for municipal liability." Dkt. No.
5 at 7 n.4.
                                                    9
       ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 5, 2019
       Albany, New York




                                                10
